Title: To George Washington from Charleston, S.C., Citizens, 22 July 1795
From: Citizens of Charleston, South Carolina
To: Washington, George


          
            Sir
            Charleston, South Carolina [July 22nd 1795]
          
          With the freedom of men who are sensible of their own rights; but with the sincere deference which true Republicans must ever pay to the constitution which themselves have framed, to the laws which themselves have authorized, and to the Chief Magistrate of their own choice; and with all that Reverence and Affection which Americans justly owe to the man who has most eminently distinguished himself by his important services, his incorruptible integrity and the wisdom of his Councils; we venture to express to you the painful apprehensions and Alarm which have been excited in our minds by the perusal of the Treaty now pending betwixt the United States and his Britannic Majesty. Having considered it with the most careful attention, we are confirmed in our fears that the Ratification of it would prove ruinous or highly injurious to the best interests of our Country. Having not had time to go into a lengthy detail of all the objections to which we think the Treaty lyable, we have contented ourselves with stating a few only of those which have most forcibly impressed themselves on our feelings, and this Statement put into the form of a Report we transmit to you, with a full persuasion that you will give it that weight and consideration which the reasons on which it is founded may justly merit. Confident as we are that our fellow Citizens in other parts of the Union, impelled by sensations similar to our own and actuated by motives purely Patriotic, will, with equal respect to your Station and to your person, come forward with like Representations, we conjure you to suspend for a short time at least the Ratification of this instrument, that the General sense of the Community, if they should think proper to express it, may be known on so interesting a

measure. The pleasing conviction with which your undeviating conduct has ever inspired us of the Rectitude of your mind, will not permit us to doubt but that you will rejoice to avail yourself of the light which from every source may be thrown on an obscure and intricate subject, and that, if the Arguments offered by us or by any of the rest of your fellow Citizens shall appear to be substantially founded, and conclusively to evince the injurious tendency of this Treaty, you will altogether with-hold, that assent which would intail it’s evils on your Country. As we are convinced that in all your Public conduct you have acted and ever will act with a purity of intention which must ensure the approbation of your own conscience, so it is our ardent wish that on all occasions it may also be with that happy conformity to the General sentiments of your Constituents that will preserve to you, and, if possible, increase the Universal Affection which it is your peculiar Glory and happiness to possess. In behalf of the Citizens Present
          
            Jno. Mathews—Chairman
          
        